In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
           ___________________________
                No. 02-18-00308-CV
           ___________________________

             RAFAEL MOLINA, Appellant

                           V.

JESSICA BATTES-GRABOWSKI, JESSICA BATTES, Appellee




         On Appeal from the 96th District Court
                Tarrant County, Texas
            Trial Court No. 096-298864-18


         Before Birdwell, Bassel, and Womack, JJ.
           Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      After Rafael Molina appealed from the trial court’s order dismissing his suit

against Jessica Battes-Grabowski in accordance with the Texas Citizens Participation

Act, Molina filed a petition for bankruptcy in federal court. We therefore stayed this

appeal on January 29, 2019. See Tex. R. App. P. 8.2.

      On August 21, 2019, Battes-Grabowski filed a motion in this court seeking to

reinstate the appeal because the bankruptcy court had rendered a discharge order and

closed the case in May 2019. See Tex. R. App. P. 8.3(a). She also moved this court to

dismiss the reinstated appeal for want of prosecution because Molina had not sought

to reinstate his appeal in the three months since the bankruptcy court closed his case.

In her certificate of conference, Battes-Grabowski noted that Molina had not

indicated whether he opposed the motion.

      Molina has not responded to Battes-Grabowski’s motion in this court. We

therefore grant the motion, reinstate the appeal, and dismiss it for want of

prosecution. See Tex. R. App. P. 8.3(a), 42.3(b); Parker v. Parker, No. 01-13-00774-CV,

2018 WL 285107, at *1 (Tex. App.––Houston [1st Dist.] Jan. 4, 2018, no pet.) (mem.

op.) (per curiam).

                                                       Per Curiam

Delivered: September 26, 2019




                                           2